Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00243-CV

                    THE LAW OFFICE OF DENNIS HUNSBERGER,
                                   Appellant

                                             v.

                       PHYSICIAN LIFE CARE PLANNING, LLC,
                                     Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV04283
                       Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

       SIGNED July 21, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice